Citation Nr: 1730659	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  10-16 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a left hip disorder, to include as secondary to service-connected lumbar spine degenerative disc disease (DDD) and left L-5 radiculopathy.

2.  Entitlement to an initial rating in excess of 10 percent for left L-5 radiculopathy limited to the left tibialis anterior muscle.

3.  Entitlement to an increased initial rating for lumbar spine DDD, evaluated as 20 percent disabling from January 16, 2006, to June 26, 2009; 10 percent disabling from June 27, 2009, to July 26, 2009; 20 percent disabling from July 27, 2009, to March 31, 2010; 40 percent disabling from April 1, 2010 to March 25, 2012; 10 percent disabling from March 26, 2012, to February 4, 2012; and 40 percent disabling from February 5, 2014, to the present.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to May 1996 in the United States Marine Corps.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from May 2009 and August 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In January 2014, the Board remanded the claims for additional development.  

In an October 2016 decision, the Board partially granted the Veteran's claim for an increased rating for lumbar spine DDD and assigned staged ratings for the disability as shown on the title page.  The Veteran appealed this portion of the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  His representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion for Partial Remand (Joint Motion).  In May 2017, the Court issued an order granting the Joint Motion, and the matter was returned to the Board.  

In October 2016, the Board also remanded the claims of service connection for a left hip disorder and an increased rating for left L-5 radiculopathy, for additional development.  These issues have since been returned to the Board for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

VA examinations in conjunction with the Veteran's claims were last conducted in February 2014, over three years ago.  In his April 2017 Post-Remand Brief, the Veteran indicated that his conditions have gotten worse.  Therefore, the Board finds that additional VA examinations are needed to ascertain the current severity and manifestations of the Veteran's lumbar spine DDD and left L-5 radiculopathy.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Regarding the left hip, because the Veteran is claiming that this condition is secondary to his lumbar spine DDD and left L-5 radiculopathy and that these conditions have worsened, the Board finds that an additional VA examination is also needed to ascertain the current nature and etiology of the Veteran's left hip disorder.

Regarding left L-5 radiculopathy, the Board notes that this service-connected disability has been limited to the left tibialis anterior muscle.  However, the February 2014 VA examiner noted involvement with the sciatic, superficial peroneal, anterior tibial and ilioinguinal nerves.  In its October 2016 remand, the Board directed the AOJ to readjudicate the issue of an increased rating for L-5 radiculopathy, to specifically include consideration of all affected nerves identified.  In the December 2016 Supplemental Statement of the Case (SSOC) the AOJ noted that no additional evidence had been received and the claim remained denied, specifying that the disability was limited to the left tibialis anterior muscle.  The AOJ did not address the other nerves identified by the February 2014 VA examiner.  Therefore, a remand is necessary to ensure compliance with the Board's remand directives.  See, Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left hip, lumbar spine DDD, and left L-5 radiculopathy.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.  

2.  After obtaining any outstanding records, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his lumbar spine DDD and left L-5 radiculopathy.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file.  He or she should discuss the effect of each disability on the Veteran's occupational functioning and daily activities. 

Regarding left L-5 radiculopathy, the examiner should identify the nerves affected and the severity of the condition in terms of mild, moderate, moderately-severe, or severe.  The examiner should address any previously involved nerves that have been identified, including those by the February 2014 VA examiner.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

3.  After obtaining any outstanding records, the Veteran should be afforded a VA examination to determine the nature and etiology of any left hip disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The Veteran has contended that his left hip disorder was caused or aggravated by his service-connected lumbar spine DDD and left L-5 radiculopathy.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

After examining the Veteran, and considering his pertinent medical history and lay statements regarding reported symptoms, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the any left hip disorder was caused or aggravated by (that is, caused a permanent increase in severity that is beyond the normal progression of the disease) the lumbar spine DDD and/or left L-5 radiculopathy.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence associated with the file since the most recent SSOC.  The AOJ's readjudication should specifically include consideration of involvement of all nerves identified as affected by the left L-5 radiculopathy.  If any benefit sought is not granted, the Veteran should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




